DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11163002.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of instant application claims 1-6 are found in claims 1-6 of Patent No. 11163002.
Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In the Claims
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 4, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In claims 2, 4, and 6 the limitation "the burn-in resilient integrated circuit does not oscillate based on not receiving the engage signal" does not have sufficient basis for completely interpreting these limitations based on the specification disclosure.  The specification is silent regarding any teaching of what ‘not oscillating’ is in relation to integrated circuit 300.  Accordingly, these limitations are interpreted in view of the disclosures of integrated circuit 300 in the specification and FIG. 3
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0366191 to Wang et al. (Wang).
As to Claim 1:
Wang discloses, in FIG(s). 1:
a burn-in resilient integrated circuit comprising: 
an inverter chain (delay chain 101); 
a plurality of inverter circuits ("a plurality of delays 111") on the inverter chain (¶ [0032]), 
wherein a number of the plurality of inverter circuits is even ("a plurality of delays" is interpreted to map to an even number;  ¶ [0032]); 
a multiplexer (multiplexer 131) comprising an enable pin (pin at control signal 113;  ¶ [0032]); and 
a selectable loop (loop output signal 121;  ¶ [0033]) that provides an electrical connection for a feedback signal from an output of the inverter chain directly to the multiplexer ("[o]utput signal 121 of delay chain 101 is fed back to input multiplexer 131;"  ¶ [0032]), 
the burn-in resilient integrated circuit configured to: 
receive an engage signal (control signal 113) corresponding to a burn-in operation at the enable pin (¶ [0034]); and 
based on receiving the engage signal (control signal 113) corresponding to the burn-in operation,  activate the selectable loop ("[o]utput signal 121 of delay chain 101 is fed back to input multiplexer 131;"  ¶ [0032]), 
wherein activating the selectable loop causes the feedback signal in the burn-in resilient integrated circuit to oscillate (output signal 121 from delay chain 101, when enabled to propagate through input multiplexer 131, forms a ring oscillator), 
wherein the burn-in resilient integrated circuit further configured to: 
based on not receiving the engage signal corresponding to the burn-in operation at the enable pin (pin at control signal 113), deactivate the selectable loop (a non-enabling control signal 113 does not select output signal 121 for output from multiplexer 131), 
wherein the feedback signal is not provided from the output of the inverter chain to the input of the inverter chain based on the selectable loop being deactivated (a non-enabled control signal 113 does not select output signal 121 for output from multiplexer 131 and does not allow for "[o]utput signal 121 of delay chain 101 is fed back to input multiplexer 131;"  ¶ [0032]).  
As to Claim 2:
Wang further discloses, in FIG(s). 1:
wherein the burn-in resilient integrated circuit does not oscillate based on not receiving the engage signal (where control signal 113 being in a non-enabling state does not allow for "[o]utput signal 121 of delay chain 101 is fed back to input multiplexer 131;"  ¶ [0032];  this being the crux of the [non-enabled] ring oscillator).  
As to Claim 3:
Wang discloses, in FIG(s). 1:
a processor comprising a burn-in resilient integrated circuit comprising: 
an inverter chain (delay chain 101); 
a plurality of inverter circuits ("a plurality of delays 111") on the inverter chain (¶ [0032]), 
wherein a number of the plurality of inverter circuits is even ("a plurality of delays" is interpreted to map to an even number;  ¶ [0032]); 
a multiplexer (multiplexer 131) comprising an enable pin (pin at control signal 113;  ¶ [0032]); and 
a selectable loop (loop output signal 121;  ¶ [0033]) that provides an electrical connection for a feedback signal from an output of the inverter chain directly to the multiplexer ("[o]utput signal 121 of delay chain 101 is fed back to input multiplexer 131;"  ¶ [0032])
the burn-in resilient integrated circuit configured to: 
receive an engage signal (control signal 113) corresponding to a burn-in operation at the enable pin (¶ [0034]); and 
based on receiving the engage signal (control signal 113) corresponding to the burn-in operation,  activate the selectable loop ("[o]utput signal 121 of delay chain 101 is fed back to input multiplexer 131;"  ¶ [0032]), 
wherein activating the selectable loop causes the feedback signal in the burn-in resilient integrated circuit to oscillate (output signal 121 from delay chain 101, when enabled to propagate through input multiplexer 131, forms a ring oscillator), 
wherein the burn-in resilient integrated circuit further configured to: 
based on not receiving the engage signal corresponding to the burn-in operation at the enable pin (pin at control signal 113), deactivate the selectable loop (a non-enabling control signal 113 does not select output signal 121 for output from multiplexer 131), 
wherein the feedback signal is not provided from the output of the inverter chain to the input of the inverter chain based on the selectable loop being deactivated (a non-enabled control signal 113 does not select output signal 121 for output from multiplexer 131 and does not allow for "[o]utput signal 121 of delay chain 101 is fed back to input multiplexer 131;"  ¶ [0032]).  
As to Claim 4:
Wang further discloses, in FIG(s). 1:
wherein the burn-in resilient integrated circuit does not oscillate based on not receiving the engage signal (where control signal 113 being in a non-enabling state does not allow for "[o]utput signal 121 of delay chain 101 is fed back to input multiplexer 131;"  ¶ [0032];  this being the crux of the [non-enabled] ring oscillator).  
As to Claim 5:
Wang discloses, in FIG(s). 1:
a method comprising: 
receiving an engage signal (control signal 113) corresponding to a burn-in operation at an enable pin (pin at control signal 113;  ¶ [0032]) of a multiplexer of a burn-in resilient integrated circuit (multiplexer 131), 
the burn-in resilient integrated circuit comprising: 
an inverter chain (delay chain 101); 
a plurality of inverter circuits ("a plurality of delays 111") on the inverter chain (¶ [0032]), 
wherein a number of the plurality of inverter circuits is even ("a plurality of delays" is interpreted to map to an even number;  ¶ [0032]); 
the multiplexer (multiplexer 131) comprising the enable pin (pin at control signal 113;  ¶ [0032]); and 
a selectable loop (loop output signal 121;  ¶ [0033]) that provides an electrical connection for a feedback signal from an output of the inverter chain directly to the multiplexer ("[o]utput signal 121 of delay chain 101 is fed back to input multiplexer 131;"  ¶ [0032]); 
based on receiving the engage signal corresponding to the burn-in operation (control signal 113), activate the selectable loop ("[o]utput signal 121 of delay chain 101 is fed back to input multiplexer 131;"  ¶ [0032]), 
wherein activating the selectable loop causes the feedback signal in the burn-in resilient integrated circuit to oscillate (output signal 121 from delay chain 101, when enabled to propagate through input multiplexer 131, forms a ring oscillator); and 
based on not receiving the engage signal corresponding to the burn-in operation at the enable pin (pin at control signal 113), deactivating the selectable loop (a non-enabling control signal 113 does not select output signal 121 for output from multiplexer 131), 
wherein the feedback signal is not provided from the output of the inverter chain to the input of the inverter chain based on the selectable loop being deactivated (a non-enabled control signal 113 does not select output signal 121 for output from multiplexer 131 and does not allow for "[o]utput signal 121 of delay chain 101 is fed back to input multiplexer 131;"  ¶ [0032]).  
As to Claim 6:
Wang further discloses, in FIG(s). 1:
wherein the burn-in resilient integrated circuit does not oscillate based on not receiving the engage signal (where control signal 113 being in a non-enabling state does not allow for "[o]utput signal 121 of delay chain 101 is fed back to input multiplexer 131;"  ¶ [0032];  this being the crux of the [non-enabled] ring oscillator).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849